Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS

In claim 11, line 10, “closed” has been changed to “closer”.

EXPLANATION FOR CHANGE
The above change corrects a clear spelling error.  Support for the change lies within at least claim 2 which recites substantially similar claim scope.  

EXAMINER NOTE
Applicant has defined terminology in paragraphs 0056 and 0057 defining the claimed terms of: “module” and “set.” These special definitions are acknowledged for interpreting the claim scope.  See MPEP 2111.01 V.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
United States Patent No. 7,484,363 B2 (Reidy et al. hereinafter) teaches a wind turbine farm 10 comprising: a plurality of steerable wind turbines 11a-d, 12a-d, 13a-d, 14a-d each having a turbine diameter, wherein the plurality of steerable wind turbines is separated into a plurality of modules 11, 12, 13, 14 each placed in a fixed module placement and 
Reidy et al. appear to show all of the turbines fixed relative to a prevailing wind direction and therefore not different modules each placed in a fixed module placement and oriented in different prevailing wind directions.
Because each of the claims requires modules each oriented in one of a plurality of prevailing wind directions, but the prior art is silent with respect to a plurality modules orientated to a plurality of prevailing wind directions, it would have been improper hindsight reasoning to alter the layout of the Reidy et al. wind farm to first group together turbines into a module and then re-orient the modules of the farm to correspond to a plurality of prevailing wind directions.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745